10

11

12

13

14

15

16

17

18

119

20

21

22

 

 

Case 2:17-cV-00537-.]LR Document 786 Filed 10/11/18 Page 1 of 40

UNITED' `STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
PATRICK JACK, et 3.1., . CASE NO. C17-'0537JLR
Plaintiffs, FINAL JURY INSTRUCTIONS

ASBESTOS CORPORATION LTD,

Defendants.

 

 

M/~
Dated this l day cf October, 2018. 7

 

Unitea S sites D:ismct lude

F`INAL ]URY I.NSTRUCTIONS ~ 1

 

 

 

10
11
12
13
14
15
16
17
is
19
20
21

,22

 

 

Case 2:17-oV-00537-.]LR Dooument 786 Filed 10/11/18 Page 2 of 40

JURY INSTRUCTION NO. 1

Members of the Jury: Now that you have heard all of the evidence, it is my duty
to instruct you on the law that applies to this case.

Each of you has received a copy of these instructions that you may take With you
to the jury room to consult during your deliberations -

lt is your duty to find the facts from all the evidence in the case._ To those facts

you Will apply the law as l give it to you. You must follow the law as I give it to you

Whether you agree With it or not. And you must not be influenced by any personal likes
or dislil<;es, -opinions, prejudices, or sympathy You should also not be influenced by any
person’s race, color, religion, national ancestry, gender, profession; occupation, economic
circumstances, or position in life or in the community That means that you must decide 7
the case solely on the evidence before you. You Will recall that you took an oath to do
so.

Please do not read into these instructions or anything that l may say or do or have

said or done that l have an opinion regarding the evidence or What your verdict should be.

FWAL JURY INSTRUCTIONS - 2

 

 

 

10

11

12

13

14

15

16

17

18

19

20

l21

22

 

 

Case 2:17-oV-00537-.]LR Dooument 786 Filed 10/11/18 Page 3 of 40

JURY rNsTRUCTIoN No. 2
When a party has the burden of proving any claim by a preponderance of the
evidence, it means you must be persuaded oby the evidence that the claim is more
probably true than not true.
You should base your decision on all of the evidence, regardless of vvhich party

presented it.

FINAL JURY INSTRUCTIONS - 3

 

 

 

Case 2:17-cV-00537-.]LR Document 786 Filed 10/11/18 Page 4 of 40

1 JURY INSTRUCTION NO. 3
2 _ All parties are equal before the law and a corporation is entitled to the same fair _

3 and conscientious consideration by you as any party.

10
11
12
13
14
15
16
17
18
19

20

 

 

FINAL JURY INSTRUCTIONS - 4

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

Case 2:17-cV-00537-.]LR Document 786 Filed 10/11/18 Page 5 of 40

JURY INSTRUCTION NO. 4
Under the lavv, a corporation is considered to be a person. lt can only act through
its employees, agents, directors, or officers 'Therefore, a corporation is responsible for
the act of its employees,' agents, directors, and officers performed Within the scope of

authority.

FINAL JURY INSTRUCTIONS- » 75

 

 

 

10

11

12

13

14

15

16

`17

18

19

20

21

22

 

 

Case 2:17-cV-00537-.]LR Document 786 Filed 10/11/18 Page 6 of 40

JURY INSTRUCTION NO. 5
You should decide the case as to each Defendant separately Unle-ss otherwise

stated, the instructions apply to all parties.

FINAL .TURY INSTRUCTIONS - 6

 

 

10

ll

12

13

14

15

16

17

18

19

20

21

22

 

 

Case 2:17-cV-00537-.]LR Document 786 Filed 10/11/18 Page 7 of 40

IURY INSTRUCTION NO. 6
The evidence you are to consider in deciding What the facts are consists of:
(l) the sworn testimony of any witness;
(2) the exhibits that are admitted into evidence;
(3) any facts to Whi-ch the lawyers have agreed; and

(4) any facts that 1 may instruct you to accept as proved

FINAL IURY INSTRUCTIONS ~ 7

 

 

10
11
12
13
14
15
16
17
18
19
20
21

22

 

 

Case 2:17-cV-00537-.]LR Document 786 Filed 10/11/18 Page 8 of 40

JURY INSTRUCTION NO. 7

ln reaching your verdict, you may consider only the testimony and exhibits

received into evidence Certain things are not evidenceg and you may not consider them

in deciding what the facts are

l will list them for you:

(1)

(Z)

(3)

Arguments and statements by lawyers are not evidence 'l`he lawyers are
not witnesses.. What they have said in their opening statements, Will say in
their closing arguments, and have said at other times is intended to help you
interpret the evidence, but it is not evidence If the facts as you remember
them differ from the way the lawyers have stated them, your memory of
them controls

Questions and objections by lawyers are not-evidence Attorneys have a
duty to their clients to object when they believe a question is improper
under the rules of evidence You should not be influenced by the objection
or by the court’s ruling on it.

Testimony that is excluded or stricken, or that you have been instructed to
disregard, is not evidence and must not be considered ln addition some
evidence was received only for a limited purpose; when l have instructed
you to consider certain evidence only for a limited purpose, you must do so '

and you may not consider that evidence for any other ptu‘pose.

FINAL JURY INSTRUCTIONS ~ 8

 

 

 

10

11

12

13

14

15

16

17_

18

19

20

21

22

 

 

Case 2:17-cV-00537-.]LR Document 786 Filed 10/11/18 Page 9 of 40
(4) Anything you may have seen or heard When the court was not in session is

not evidence You are to decide the case solely on the evidence received at

the trial.

FINAL JURY INSTR`UCTIONS` ~ 9

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

Case 2:17-cV-00537-.]LR Document 786 Filed 10/11/18 Page 10 of 40

JURY INSTRUCTION NO. 8

Evidence may be direct or circumstantial. Direct evidence is direct proof of a fact,
such as testimony by a Witness about what that witness personally saw or heard or did.
Circumstantial evidence is proof of one or more facts from which you could find another
fact. You should consider both kinds of evidence The law makes no distinction between
the weight to be given to either direct or circumstantial evidence lt is for you to decide
how much weight to give to any evidence

`By way of example, if you wake up in the morning and see that the sidewalk is
wet§ you may find from that fact that it rained during the night However, other evidence,
such as a turned-on garden hose, may provide a different explanation for the presence of
water on the sidewalk Therefore, before you decide that a fact has been proved by
circumstantial evidence, you must consider all the evidence in the light of reason,

experience and common sense

FINAL JURY 11\1 STRUCTIONS ~ 10

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

Case 2:17-cV-00537-.]LR Document 786 Filed 10/11/18 Page 11 of 40

JURY INSTRUCTION NO. 9

There are rules of evidence that control what can be received into evidence When
a lawyer asks a question or offers an exhibit into evidence and a lawyer on the other side
thinks that it is not permitted by the rules of evidence, that lawyer may obj ect. You have
seen this happen at trial. lf 1 overruled the objection, the question was answered or the
exhibit received lf I sustained the objection, the question was not answered, and the
exhibit was not received. Wheneverl sustained an objection to a question, you were to
ignore the question and not guess what the answer might have been.

If 1 ordered that evidence be stricken from the record, then you must disregard or
ignore that evidence That means when you are deciding the case, you must not consider

the stricken evidence for any purpose

FINAL ]URY INSTRUCTIONS - 11

 

 

10
11
12
13
14
15
16
17
is
19
20
21

22

 

 

Case 2:17-cV-00537-.]LR Document 786 Filed 10/11/18 Page 12 of 40

IUR_Y INSTRUCTION NO. 10

ln deciding the facts in this case, you may have to decide which testimony to
believe and which testimony not to believe You may believe everything a witness says,
or part of it, or none of it.
In considering the testimony of any witness, you may take into account:
(l) the opportunity and ability of the witness to see or hear or know the things
testified to ;
(2) the witness’s memory;
(3) the witness’s manner while testifying;
(4) the witness’s interest in the outcome of the case, if any;
(5) the witness’s bias or prejudice if any;
(6) whether other evidence contradicted the witness’s testimony;
(7) the reasonableness of the witness’s testimony in light of all the evidence;
and
(8)' any other factor-s that bear on believability
Sometimes a witness may say something that is not consistent with something else
he or she said. Sometimes different witnesses will give different versions of what
happened People often forget things or make mistakes in what they remember. Also,
two people may see the same event but remember it differently You may consider these
differences, but do not decide that testimony is untrue just because it differs from other

testimony

FINAL JURY INSTRUCTIONS - 12

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

Case 2:17-cV-00537-.]LR Document 786 Filed 10/11/18 Page 13 of 40

H'owever, if you decide that a witness has deliberately testified untruthfully about
something important, you may choose not to believe anything that witness said. On the
other hand, if you think the witness testified untruthfully about some things but told the
truth about others, you may accept the part you think is true and ignore the rest.

The weight of the evidence as to a fact does not necessarily depend on the number
of witnesses who testify What is important is how believable the witnesses were, and

how much weight you think their testimony deserves

 

FINAL IURY INSTRUCTIONS - 13

 

Case 2:17-cV-00537-.]LR Document 786 Filed 10/11/18 Page 14 of 40

JURY INSTRUCTI'ON NO. 11

A deposition is the sworn testimony of a witness taken before trial. The witness is
placed under oath to tell the truth and lawyers for each party may ask questions The
questions and answers are recorded. When a person is unable to testify at trial, the
deposition of that person may be used at the tri-al.

lnsofar as possible you should consider deposition testimony, presented to you in

court in lieu of live testimony, in the same way as if the witness had been present to

 

10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

testify

FINAL JURY lN-STRUCTIO`NS - 14

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

Case 2:17-cV-00537-.]LR Document 786 Filed 10/11/18 Page 15 of 40

JURY lNSTRUCTl'ON NO. 12

During this trial, you have heard testimony from several witnesses who have

testified to opinions and the reasons for their opinionso This opinion testimony is

` allowed, because of the education or experience of these witnesses

Such opinion testimony should be judged like any other testimony You may
accept it or reject it', and give it as much weight as you think it deserves, considering the
witness’s education and experience the reasons given for the opinion, and all the other

evidence in the case

FINAL JURY INSTRUCTIONS - 15

 

 

10

11

12

13

14-

15

16

17

18

19

20

21

22

 

 

Case 2:17-cV-00537-.]LR Document 786 Filed 10/11/18 Page 16 of 40

JURY INSTRUCTION NO. 13
Evidence was presented to you in the form of answers of one of the parties to
written interrogatories submitted by the other side These answers were given in writing
and under oath before the trial in response to questions that were submitted under
established court procedures You should consider the answers, insofar as possible in the

same way as if they were made from the witness stand.

FINAL JURY lNSTRU'CTlONS - 16

 

 

 

10

11

12

13

14

15

16

17

18

19

20

2-1

22

 

 

Case 2:17-cV-00537-.]LR Document 786 Filed 10/11/18 Page 17 of 40

JURY lNSTRUCTlON NO. 14

Certain charts and summaries not admitted into evidence have been shown to you

in order to help explain the contents of books, records, documents or other evidence in

the case Charts and summaries are only as good as the underlying evidence that supports

them. You should, therefore give them only such weight as you think the underlying

evidence deserves

FINAL JURY INSTRUCTIONS ~.17

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

Case 2:17-cV-00537-.]LR Document 786 Filed 10/11/18 Page 18 of 40

JURY lNSTRUCTlON NO. 15
Certain charts and summaries have been admitted into evidence lto illustrate
information brought out in the trial. Charts and summaries are only as good as the
testimony or other admitted evidence that supports them_. You should, therefore give

them only such weight as you think the underlying evidence deserves

FINAL JURY lNSTRU'CTlONS - 18

 

 

10
11

12

113

14

15

16

17

18

19

20

21

22

 

 

Case 2:17-cV-00537-.]LR Document 786 Filed 10/11/18 Page 19 of 40

IURY lNSTRUCTlON NO. 16
Defendant DCo., LLC (also known as Dana Companies, LLC and Victor)
manufactured automobile gaskets
Defendant Ford Motor Company manufactured automobiles and sold automobile

brakes, automobile clutches, and automobile gaskets

FlNAL JURY lNSTRUCTIONS ~ 19

 

 

10
11
12
13
14
15
16
17
is
19
20
21

22

 

 

Case 2:17-cV-00537-.]LR Document 786 Filed 10/11/18 Page 20 of 40

JURY rNsrRucrroN No. 17
Plaintiffs bring claims of negligence Negligence is the failure to exercise
ordinary care lt is the doing of some act that a reasonably careful person would not do
under the same or similar circumstances or the failure to do some act that a reasonably
careful person would have done under the same or similar circumstances
Ordinary care means the care a reasonably careful person would exercise under the

same or similar circumstances

FINAL JURY lNSTRUCTlONS ~ 20

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

 

Case 2:17-cV-00537-.]LR Document 786 Filed 10/11/18 Page 21 of 40

IURY lNSTRUCTlON NO. 18
This instruction applies to Plainti.ffs’ negligence claims
Plaintiffs have the burden of proving by a preponderance of the evidence each of
the following propositions
(1) That one or more of the Defendants acted, or failed to act, in one of the ways
claimed by Plaintiffs and that in so acting, or failing to act, one or more the
Defendants was negligent;
(2) That l\/lr. lack was injured; and
(3) That the negligence of one'or more of the Defendants was a proximate cause of
the injury to Mr. Jack.
lf you find from your consideration of all the evidence that Plaintiffs have proved
each of these propositions against one or more of the Defendants, your verdict should be
for Plaintiffs and against that Defendant or those Defendants on this claim. On the other
hand, if you find that Plaintiffs have failed to prove any of these propositions against one
or more of the Defendants, then your verdict should be for that Defendant or those

Defendants on this claim_,

 

FINAL JURY lNSTRUCTlONS- - 21

 

 

 

10
11
12
13
14
15

16

17'

18

19

20

21

22

 

 

Case 2:17-cV-00537-.]LR Document 786 Filed 10/11/18 Page 22 of 40

IUR`Y lNSTRUCTlON NO. 19
With respect to all of Plaintiffs’ claims, the term “proximate cause” means a cause
that was a substantial factor in bringing about the injury, even if the result would have
occurred without it. A “substantial factor” is an important or material factor and not one
that is insignificantl
There may be one or more proximate causes of an injury lf you find that two or
more causes have combined to bring about an injury, each cause is considered to be -a

proximate cause of the injury if it is a substantial factor in bringing about the injury

FlNAL JURY INSTRUCTIONS - 22

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

Case 2:17-cV-00537-.]LR Document 786 Filed 10/11/18 Page 23 of 40

IURY lNSTRUCTION NO. 20
This instruction applies to Pl.aintiffs’ negligence claims
A manufacturer of products is under a duty to use ordinary care to test, analyze
and inspect the products it manufactures and is charged with knowing what such tests
should have revealed A manufacturer has a duty to use reasonable care to keep abreast
of scientific knowledge discoveries advances, and research in the field, and is presumed

to know what that information reveals

FINAL JURY lNSTRUCTIONS - 23

 

 

10

11

12

13

14

15

16
17
18
19
20
21

22

 

 

Case 2:17-cV-00537-.]LR Document 786 Filed 10/11/18 Page 24 of 40

JURY lNSTRUCTION NO. 21

This instruction applies to Plaintiffs’ negligence claims

When a product manufacturer learns, or when a reasonably prudent manufacturer

should have learned, about a danger connected with the product after it was

manufactured, it has a continuing duty to warn of that dangert ln such a case the

manufacturer is under a duty to act with regard to issuing warnings or instructions

concerning the danger in the manner that a reasonably prudent manufacturer would act in

the same or similar circumstances This duty is satisfied if the manufacturer exercises

reasonable care to inform product users

FINAL .1 URY INSTRUCTIONS - 24

 

 

 

10
11
12
13
14
15
16
17
is
19
20
21

22

 

Case 2:17-cV-00537-.]LR Document 786 Filed 10/11/18 Page 25 of 40

IURY lNSTRUCTION NO. 22

This instruction applies to Plaintiffs’ negligence claims

In determining whether a Defendant breached its duty of care you may consider
the state of knowledge at the time the manufacturer marketed the products, including
those things that were generally known to the medical and scientific community, about a
particular subject and product, at a given point in time

You may also consider evidence of custom in the product seller’s industry;
technological feasibility; or the product’s compliance or noncompliance with
nongovernmental standards legislative regulatory standards or administrative regulatory
standards whether the standards relate to design, construction, or performance of the

product, or to warnings or instructions as to its use

 

FINAL IURY lNSTRUCTIONS - 25

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

Case 2:17-cV-00537-.]LR Document 786 Filed 10/11/18 Page 26 of 40

JURY INSTRUCTION NO. 23

This instruction applies to Plaintiffs’ product liability design defect claims

A. manufacturer or seller has a duty to design products that are reasonably safe as
designed at the time the products left the manufacturer’s control.

A product is not reasonably safe as designed if the product is unsafe to an extent
beyond what would be contemplated by the ordinary user. ln determining what an
ordinary user would reasonably expect, you should consider the foilowing:

o the seriousness of the potential harm from the claimed defect;

o the cost and feasibility of eliminating or minimizing the risk; and

¢ such other factors as the nature of the product and the claimed defect indicate are
appropriate

A product can be “not reasonably safe” even though the risk that it would cause
the plaintiff s harm or similar harms was not foreseeable by the manufacturer at the time
the product left the manufacturer’s control.

lf you find that the product was not reasonably safe as designed at the time it left
the manufacturer’s control and this was a proximate cause of the plaintiffs injury, then

the manufacturer is subject to liability

FINAL univ rNsruUcrroNs - 26

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

Case 2:17-cV-00537-.]LR Document 786 Filed 10/11/18 Page 27 of 40

JURY INSTRUCTION NO. 24
This instruction applies to Plainti`ffs’ product liability design defect claims
Plaintiffs have the burden of proving by a preponderance of the evidence each of
the following propositions
(1) First, that one or more of the Defendants supplied a product that was not
reasonably safe as designed at the time the product left the control of the
Defendant(s);
(2) Second, that l\/Ir. lack was injured; and
(3) Third, that then unsafe condition of the product was a proximate cause of l\/lr.
lack’s injury
lf you find from your consideration of all the evidence that Plaintiffs have proved
each of these propositions against one or more of the Defendants then your verdict
should be for the Plaintiffs against that Defendant or those Defendants on this claim. On
the other hand, if you find that Plaintiffs have failed to prove any of these propositions as
to one or more of the Defendants then your verdict should be for that Defendant or those

Defendants on this claim.

FINAL JURY lNSTRUCTlON.S - 27

 

 

10

11

12

13

14`

15

16

17

18

19

20

21

22_

 

 

Case 2:17-cV-00537-.]LR Document 786 Filed 10/11/18 Page 28 of 40

JURY lNS`TR`UCTlON NO. 25

This instruction applies to Plaintiffs’ product liability failure»~to~warn claims

A manufacturer or seller has a duty to warn of any condition that renders a product
not reasonably safe for a foreseeable use l'l` here is, however, no duty to warn of obvious '
or known dangers

1When a warning is required, it must be adequate so that, if followed, the product
would be reasonably safe for use The warning must be appropriate in view of the
seriousness of any danger involved to reasonably advise of the consequences of improper
use Such a warning must be in a form that reasonably could be expected to catch the

attention of, and to be understood by, the ordinary user.

FlNAL JURY INSTRUCTIONS ~ 28

 

 

 

10
11

12

-13

14
15
16
17

18

19

20

21

22

 

 

Case 2:17-cV-00537-.]LR Document 786 Filed 10/11/18 Page 29 of 40

IURY lNSTRUCTlON NO. 26
This instruction applies to Plaintiffs’ product liability failure-to-warn claims
Plaintiffs have the burden of proving by a preponderance of the evidence each of
the following propositions
(1) That one or more of the Defendants supplied a product that was not reasonably
safe because adequate warnings or instructions were not provided with the
product;
(2) That l\/lr. lack was injured; and
(3) That the unsafe condition of the product of one or more of the Defendantswas a
proximate cause of Mr. Jack’s injuries
lf you find from your consideration of _ all the evidence that Plaintiffs have proved
each of these propositions against one or more of the Defendants, then your verdict
should be for the Plaintiffs against that Defendant or those Defendants on this claim. On
the other hand, if you fmd that Plaintiffs have failed to prove any of these propositions as
to one or more of the Defendants then your verdict should be for that Defendant or those

Defendants on this claim.

FINAL JURY INSTRUCTIONS - 29

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

Case 2:17-cV-00537-.]LR Document 786 Filed 10/11/18 Page 30 of 40

JURY lNSTRUCTlON NO. 27

This instruction applies to Plaintiffs’ product liability design defect claims and
product liability failure-to-warn claims (collectively, “product liability claims”).

On July 26, 1981, Washington’s product liability law changed lf you determine
that l\/lr. lack was exposed to asbestos-containing products manufactured by one or both
Defendants then you must determine whether “substantially all” of his exposures to each
Defendant’s products occurred before July 26, 19.81. Some courts have indicated that
“substantially all” may mean 85 percent or more

Unless you find that “substantially all” of Mr. lack’s exposure to a Defendant’s
asbestos-containing products occurred before luly 26, 1981, then with respect to
Plaintiffs’ product liability claims against that particular Defendant, you may consider the
following: evidence of custom in the product seller’s industry; technological feasibility;
or the product’s compliance or noncompliance with nongovernmental standards
legislative regulatory standards or administrative regulatory standards whether the
standards relate to design, construction, or performance of the product, or to warnings or

instructions as to its use

Fll\lAL JURY INSTR_UCTI`ONS - 30

 

 

 

`10

ll

12

13

14

15

16

17

18

19

20

 

 

Case 2:17-cV-00537-.]LR Document 786 Filed 10/11/18 Page 31 of 40

JURY lNSTRUCTlON NO.` 28
1 will now instruct you about damages lt is the duty of the court to instruct you
about the measure of damages By instructing you on damages the court does not mean
to suggest for which party your verdict should be rendered
lf you find for Plaintiffs on any or all of their claims you must determine -
Plaintiffs’ damages Plaintiffs have the burden of proving damages by a preponderance
of the evidence Damages means the amount of money that will reasonably and fairly
compensate Plaintiffs for any injury you find was caused by one or more of the
Defendants lf you find for Plaintiffs you should consider the following elements
(1) For the estate of Patrick lack:
0 The nature and extent of Mr. Jack’s injuries;
v The disability and loss of enjoyment of life experienced by Mr. lack during
l his 111611616;
o The pain, suffering, anxiety, emotional distress humiliation, and fear
experienced by Mr. lack prior to his death as a result of mesothelioma;
(2) For David Jack:
¢ Loss to David lack in the way of l\/lr. lack’s love care companionship, and
guidance and
(3) For Leslie lack:
o Loss to Ms. lack of the consortium of her husband after his death.

The term “consortium” means the fellowship of husband and wife and the right of '

FINAL JURY INSTRUCTIONS - 31

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

 

Case 2:17-cV-00537-.]LR Document 786 Filed 10/11/18 Page 32 of 40

relationship lt includes emotional support, love affection, care services
companionship, including sexual companionship, as well as assistance from one spouse
to the other.

The law has not furnished us with any fixed standards by which to measure
noneconomic damages With reference to these matters you must be governed by your
own judgment, by the evidence in the case and by these instructions

lt is for you to determine what damages if any, Plaintiffs have proved. Your

award must be based upon evidence and not upon speculation, guesswork, or conjecture

 

FINAL JURY lNSTRUCTlONS - 32

 

 

10

ll

12

13

14

15

16

17

18

19

20

2'1

22

habits and activity of the person whose life expectancy is in question.

 

 

Case 2:17-cV-00537-.]LR Document 786 Filed 10/11/18 Page 33 of 40

IURY INSTRUCTION NO. 29
l\/lr. lack was 81 years old at the time of his death. According to mortality tables
the average expectancy of life of a man aged 81 years is 6.78 more years This one factor
is not controlling as to life expectancy, but should be considered in connection with all

the other evidence bearing on the same question, such as evidence pertaining to the health

 

FINAL IURY lNSTRUCTlONS - 33

 

10

ll

12

13

14

15

16

17

18

19

20

21

22

 

 

Case 2:17-cV-00537-.]LR Docume‘nt 786 Filed 10/11/18 Page 34 of 40

ruuv rNsrR_UcrroN No. 30
You have heard testimony about manufacturers and sellers of asbestos-containing
products which are not parties to this trial. lf you find for Plaintiffs you are to award
Plaintiffs their full damages and you are not to speculate as to the method or effect, if
any, of allocation of responsibility among Defendants and other manufacturers or sellers

not parties to this trial.

FINAL JURY lNSTRUCTlONS - 34

 

 

10

11

12

13

14

l5-

16

17

18

19

20

21

22

 

 

Case 2:17-cV-00537-.]LR Document 786 Filed 10/11/18 Page 35 of 40

IURY l`NSTRUCTlON NO. 31

Some of you have taken notes during trial. Whether or not you took notes you

should rely on your own memory of the evidence Notes are only to assist your memory

You should not be overly influenced by your notes or those of other jurors

notes .

When you leave your notes should be left in the jury room. No one will read your

FINAL JURY lNSTRUCTlONS - 35

 

 

10
11
12
13
14
15
16
17
rs
19
20
' 21

22

 

 

Case 2:17-cV-00537-.]LR Document 786 Filed 10/11/18 Page 36 of 40

JURY lNSTRUCTlON Nf). 32

Before you begin your deliberations elect one member of the jury as your
presiding juror. The presiding juror will preside over the deliberations and serve as the
spokesperson for the jury in court.

You shall diligently strive to reach agreement with all of the other jurors if you
can do so. Your verdict must be unanimous

Each of you must decide the case for yourself, but you should do so only after you
have considered all of the evidence discussed it fully with the other jurors and listened
to their views

lt is important that you attempt to reach a unanimous verdict_but, of course only if
each of you can do so after having made your own conscientious decision Do not be
unwilling to change your opinion if the discussion persuades you that you should But'do
not come to a decision simply because other jurors think it is right, or change an honest

belief about the weight and effect of the evidence simply to reach a verdict

FlNAL IURY lNS`TRUCTlONS - 36

 

 

Case 2:17-cV-00537-.]LR Document 786 Filed 10/11/18 Page 37 of 40

JURY INsrnucrroN No. 33
Because you must base your verdict only on the evidence received in the case and _
on these instructions l remind you that you must not be exposed to any other information
about the case or to the issues it involves Except for discussing the case with your

fellow jurors during your deliberations

 

10

ll

12

13

14

15

16

17

18

19

20

21

22

 

 

Do not communicate with anyone in any way and do not let anyone else
communicate with you in any way about the merits of the case or anything
to do with it. This includes discussing the case in person, in writing, by phone
or electronic means via email, via text messaging, or any internet chat room,
blog, webs-itc or application, including but not limited to Facebook,
YouTube, Twitter, lnstagram, Li`nkedln, Snapchat, or any other forms of
social media This applies to communicating with your family members
your employer, the media or press and the people involved in the trial. lf
you are asked or approached in any way about your jury service or anything
about this case you must respond that you have been ordered not to discuss
the matter and to report the contact to the court.

Do not read, watch,_ or listen to any news or media accounts or commentary
about the case or anything to do with it, although l have no information that
there will be news reports about this case do not do any research, such as
consulting dictionaries searching the lnternet, or using other reference
materials-g and do not make any investigation or in any other way try to learn

about the case on your own. Do not visit or view any place discussed in this

FINAL JURY lNSTRUCTlONS - 37

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

Case 2:17-cV-00537-.]LR Document 786 Filed 10/11/18 Page 38 of 40

case, and do not use Internet programs or other devices to search for or view

any place discussed during the trial. Also, do not do any research about this

case, the law, or the people involved»~»~including the parties the witnesses l

or the lawyers-muntil you have been excused as jurors If you happen to read

or hear anything touching on this case in the medi`a, turn away and report it

to me as soon as possible

These rules protect each party’s right to have this case decided only on evidence
that has been presented here in court. Witnesses here in court take an oath to tell the
truth, and the accuracy of their testimony is tested through the trial process If you do
any research or investigation outside the courtroom, or gain any information through
improper communications then your verdict may be influenced by inaccurate-,
incomplete, or misleading information that has not been tested by the trial process Each
of the parties is entitled t_o a fair trial by an impartial jury, and if you decide the case
based on information not presented in court, you will have denied the parties a fair trial.
Remember, you have taken an oath to follow the rules and it is very important that you
follow these rules

A juror Who violates these restrictions jeopardizes the fairness of these

proceedings and a mistrial could result that would require the entire trial process to start

j over. lf any juror is exposed to any outside inforrnation, please notify the court

immediately

FINAL JUR`Y INSTRUCTIONS` ~ 38

 

 

10
ll

12

 

13

14

15

16

17

18

19

20

21

22

 

 

Case 2:17-cV-005_37-.]LR Document 786 Filed 10/11/18 Page 39 of 40

JURY INSTRUCTION NO. 34
lf it becomes necessary during your deliberations to communicate with me, you
may send a note through the courtroom deputy, signed by any one or more of you.` No
member of the jury should ever attempt to communicate with me except by a signed
writing. l will not communicate with any member of the jury on anything concerning the

case except in writing or here in open court. lf you send out a question, l will consult

with the lawyers before answering it, which may take some time. You may continue

your deliberations while waiting for the answer to any question Remember that you are
not to tell anyone~~including the court~-how the jury stands whether in terms of vote
count or otherwise, until after you have reached a unanimous verdict or have been

discharged

FINAL JURY INSTRUCTIONS - 39

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

Case 2:17-cV-00537-.]LR Document 786 Filed 10/11/_18 Page 40 of 40

JURY INSTRUCTION NO. 35
A verdict form has been prepared for you. After you have reached unanimous
agreement on a verdict, your presiding juror should complete the verdict form according
to your deliberations sign and date it, and advise the courtroom deputy that you are ready

to return to the courtroom

FINAL JURY INSTRUCTIONS - 40

 

 

 

